Mr. Justice Matchett dissenting: The opinion of the court announces for the first time as a rule of universal application in this class of cases that where a trial court has adjudged a defendant guilty of a direct contempt criminal in its nature and the cause has been removed to this court by writ of error, this court is without power to require a bill of exceptions disclosing what actually occurred in the trial court. The opinion concedes that such rule may lead to grave injustice but suggests that the remedy is with the legislature and not with the courts. The cases cited show that as a general rule where a commitment has been made for an alleged criminal contempt committed in open court without charge, plea, issue or trial, the only record required to be made in order that the judgment may be reviewed by this court is the order of commitment. That rule, as Judge Moran well pointed out in Rawson v. Rawson, 35 Ill. App. 505, is for the benefit of the person accused who ordinarily in such cases is without counsel to advise him as to the proper steps to be taken to protect his rights. A bill of exceptions in such case is therefore usually impracticable, and the courts of review, in order that the accused might not be denied his right to have the judgment against him reviewed, held that it might be reviewed upon the order of commitment alone. As a corollary to that rule it was held that the order of commitment should state the facts or conduct constituting the alleged contempt, and that where no such statement was made in the order it should be reversed. A case of this kind is a criminal case, and by the common law of England, appellate tribunals were without authority to review a judgment of this character. In the early case of Stuart v. People, 3 Scam. (Ill.) 395, such rules were said to be unsuited to the genius of a free people, and a general statute granting the right of review of final judgments to the Supreme Court was held applicable to contempt cases. Guided by the same principle in Whittem v. State, 36 Ind. 196, cited in the opinion of the court, the courts of that State reversing a long line of decisions held that by virtue of the statute judgments in this class of cases were subject to review. The authorities are all to the effect that a case of this kind is a criminal case, and section 17 of the Criminal Code, Cahill’s St. ch. 38, H 770 (Smith-Hurd’s Ill. Rev. Stats. 1931, ch. 38, sec. 17, p. 1096) provides: ‘ ‘ Exceptions may be taken in criminal cases, and bills of exceptions shall be signed and sealed by the judge, and entered of record, and error may be assigned thereon by the defendant, the same as in civil cases: Provided, that in no criminal case shall the People be allowed an appeal, writ of error or new trial. ’ ’ Through the enactment of this section and by virtue of the provisions of sections 8 and 11 of the Appellate Court Act, Cahill’s St. ch. 37, Hlf 40, 43 (SmithHurd’s Ill. Rev. Stats. 1931, ch. 37, secs. 8 -and 11, pp. 909-910) I think the legislature has already granted the remedy to which the opinion of the court refers. As already stated, historically the rule which permits a review upon the order of commitment alone was for the benefit of the accused. I think a defendant also has the right, if he so desires, to the benefit of a bill of exceptions. The question here arises on the respondent’s general demurrer to the replication of the petitioner to respondent’s answer. It stands admitted on the record, as I understand the pleadings, that while the order finding the petitioner guilty appears to have been entered on the 18th of November, the order was in fact made, signed and entered by Judge Feinberg on the 19th of November, Judge Feinberg directing that it be entered as of the 18th. It stands admitted further that within the term and after the entry of this order the petitioner presented a transcript of the proceeding as prepared by a competent court reporter disclosing these facts, and that a motion was duly made by the petitioner in open court on the 20th of November to correct the records by showing the true and actual state upon which the order was made and entered. It stands admitted that this motion was denied, although Judge Feinberg admitted in open court that the order of commitment was not in fact signed by him until the 19th, at which time he directed the order should be entered as of the date of November 18th. The demurrer also admits that the petitioner was not in fact present in court when the order of commitment was made, and this, if true, is a material matter. People v. Saylor, 238 Ill. App. 142. Under the rule as now announced, it would be possible for any judge of a court of record in Cook county to enter an order finding a person guilty of the offense of contempt, although never brought before the judge or made aware in any way that any proceeding whatsoever was pending against him, and if the rule as announced were followed this court would be entirely unable to compel a record showing the actual facts. I do not think that such arbitrary power exists under our law. As the opinion points out, there have been numerous cases of this kind in this and in the Supreme Court where the real facts have heretofore been presented by a bill of exceptions. Illustrative of this class of cases are People v. Andalman, 259 Ill. App. 649, affirmed in 346 Ill. 149; and People v. Hadesman, 223 Ill. App. 219, heard by the third division of this court when our presiding justice was one of the judges of that court. In some of the cases it has been a close question as to whether the alleged contempt was direct or constructive. To the proper decision of that question when it arises a bill of exceptions would appear quite indispensable. It is conceded, as I understand it, that the sections of the Criminal Code and the Appellate Court Act, to which I have referred, authorize bills of exceptions in cases of constructive contempt. If it had been the intention of the legislature to limit the right in cases of this particular character, I think it would have said so. The question is probably not of much importance in this case, but the rule announced seems to me to disregard the historical development of the law on this subject, to make a rule which was intended as a shield for the accused a sword to be used against him and to wholly disregard the statutes which are applicable. Practically, the opinion of the court rests on People v. Hogan, 256 Ill. 496. That case as I read it decides nothing more than that the county court was without jurisdiction; otherwise it is obiter dictum, not judicial dictum.